In an action, inter alia, to recover damages for violation of 42 USC § 1983, the defendants appeal from an order of the Supreme Court, Westchester County (Nastasi, J.), entered June 18, 2001, which denied as untimely their motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
Contrary to the conclusion of the Supreme Court, the defendants’ motion for summary judgment was timely (see, Negron v Helmsley Spear, Inc., 280 AD2d 305; Alexander v City of New York, 277 AD2d 334). The plaintiff concedes that he cannot establish liability under his second cause of action. Therefore that cause of action must be dismissed.
With respect to the first cause of action against the defendant Detective George Marshall, summary judgment must also be granted dismissing that cause of action. Detective Marshall had probable cause to arrest and charge the plaintiff with grand larceny in the third degree, based upon reliable hearsay evidence that the plaintiff was involved in a check-kiting scheme with a named accomplice (see, Zwecker v Clinch, 279 AD2d 572, 573; Kubik v New York State Dept. of Social Servs., 278 AD2d 644, 646; People v Bigelow, 66 NY2d 417). Florio, J.P., Goldstein, McGinity and H. Miller, JJ., concur.